Citation Nr: 1444302	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  13-05 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION


The Veteran served on active duty from September 1964 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In February 2014, the Veteran had a Video Conference Board hearing before the undersigned Acting Veterans Law Judge at the RO and a transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Bilateral hearing loss has been related to active service.

2.  Tinnitus has been related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of occupational noise exposure sustained while on active duty.  His DD-214 lists his occupational specialty as Security Policeman, and the Veteran reports that his duties required him to guard the flight line which exposed him to routine aircraft engine noise.  

An August 2009 VA audiology examination report shows that the Veteran was unable to respond appropriately to test stimuli.  Speech discrimination was 92 percent in the left ear and 90 percent in the right ear.  Despite not being able to confirm a current clinical diagnosis of hearing loss, the examiner opined that the Veteran's perceived hearing loss was not caused by noise exposure during service.  The rationale provided was that there was no significant threshold shifts during service and no documented hearing loss prior to 2009.  

A December 2009 audiological evaluation by audiologist, Kimberly Sanborn, showed that the Veteran had audiometric findings consistent with mild to moderate trough shaped sensorineural hearing loss, bilaterally, and after Dr. Steven Scalco reviewed those results, he opined that the Veteran's hearing loss and associated tinnitus were consistent with noise exposure in the past.  A March 2010 addendum opinion provided by audiologist Sanborn noted that the Veteran was required to guard aircraft in service on a daily basis that placed him in noise levels sufficient to have caused his hearing loss, and opined that the Veteran's prolonged exposure to noise as a military policeman was more likely than not the cause of the Veteran's hearing loss and tinnitus.  

As the August 2009 VA audiology examination was found to be inadequate for rating purposes an addendum opinion was sought to reconcile the private opinions received that were not of record at the time the August 2009 examiner provided an opinion.  An April 2013 examiner provided an addendum opinion after review of the claims file and the evidence not previously considered, and opined that the additional evidence was not pertinent to the claim because the induction and separation examinations revealed hearing that was within normal limits bilaterally and there was no significant threshold shift during active duty.  

At a February 2014 hearing before the undersigned, the Veteran credibly testified that he was exposed to daily aircraft engine noise for the first three years of his tour.  He stated that he was given rubber sponge ear protectors but he could still hear the engines while wearing them.  He reported that his tinnitus is continuous and described it as a ringing and hissing sound.  Post service, the Veteran was employed as a factory worker making valves for about 2 years and as a truck driver for 27 years.  He stated it was noisy when driving trucks but the noise on the flight line far exceeded the driving noise.  

In reviewing the evidence on appeal, it should first be noted that the record reveals private audiometric thresholds that meet the requirements for hearing loss disability under the VA standards found in 38 C.F.R. § 3.385.  Moreover, a private physician interpreted those results as consistent with bilateral mild sloping to moderate hearing loss.  Although VA findings that also revealed hearing loss pursuant to 38 C.F.R. § 3.385 were found to be unreliable, the April 2013 VA examiner merely noted those results without identifying any other reliable results that contradicted the private results noted above.  The Board also finds it significant that notwithstanding the fact that the August 2009 VA audiometric results were found to be insufficient, the examiner nevertheless opined as to whether the Veteran's hearing loss and tinnitus were related to active service, certainly at least implying the examiner's belief that the Veteran was likely suffering from both of these disabilities.  Therefore, the Board will give the Veteran the benefit of the doubt, and initially conclude that the Veteran currently suffers from both a bilateral hearing loss disability and tinnitus. 

Moreover, it is apparent that the negative VA opinions were solely based on the lack of supporting documentary findings during and at the time of service, a basis that was found to be unacceptable in the cases of Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, these opinions are found to be of minimal probative value.  On the other hand, while not particularly comprehensive, private audiologist Sanborn based her supporting opinion on the fact that the Veteran was exposed to excessive noise while engaging in activities as a security guard, which the Board finds that the Veteran credibly testified to, and her opinion is therefore entitled to at least some evidentiary weight.  This examiner also went on to link such exposure to both the Veteran's current bilateral hearing loss and his tinnitus.

Consequently, based on all of the foregoing, and considering all of the evidence in a light most favorable to the Veteran, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


